DETAILED ACTION

               Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims and specification ( Abstract) filed on February 22, 2022 and Supplemental Amendment filed on March 14, 2022 are acknowledged.
2.2.	 As a result of both amendments Claims 2-6, 8 and  11-17 have been canceled. 
2.3.	Independent Claims 1, 10, 18 and 19 have been amended for clarity and by introducing limitations of canceled claims  with respect to molecular weight of PTEG (polytetramethylene ether glycol), ranges of dimethylcyclohexane dicarboxylic acid ( hereafter CHDA); cyclohexane dimethanol ( hereafter CHDM) and branching agent.  2.4.	Support for amendments to Claims 1, 10,18 and 19  has been found in original claims and Applicant's Specification as indicated by Applicant ( see Remarks filed on March 14, 2022). Therefore, no New matter has been added with both Amendments. 
2.5.	Therefore, Claims 1, 9 and 20 are active. Claims 7,10,18 and 19 are withdrawn.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
Upon further consideration of available Prior art of Record, Applicant's arguments and Examiner's amendment ( see below), Examiner concluded that Method of manufacturing molded articles of Claim 1, Method of Coating of Claim 10 and Method of producing three dimensional object by additive manufacturing of Claim 19 are allowable over Prior art of Record.  In this respect note that even tough similar polyesters are known ( see for example Musser et al US 4,524,165), no Prior art of Record ( see  for example, Leimbacher and/or  Tanaka) disclose, teach or even suggested use of the polyester obtained by polymerization of CHDA, CHDM, PTEG and specific amount of branching agent  in the method of producing articles by low shear technique as rotomolding or  slush molding , powder coating and/ or  additive manufacturing.  Therefore, Claims 1,7, 9, 10, 19 and 20 are allowed ( see Examiner's Amendment below).
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment to claims and abstract  was given in an interview with  Mr. Morriss  on April 4, 2022 and April 13, 2022.
5.	The application has been amended as follows: 
5.1.	Cancel Claim 18.
5.2.	Rejoin Claims 7,10 and 19.
5.3.	Amend Abstract filed on February  22, 2022 as shown below:
"  A method of manufacturing a molded article by a low shear manufacturing
process that includes: placing a solid polyester in a mold having mold surfaces; heating
said polyester until it becomes molten; dispersing said molten polyester over said mold
surfaces; solidifying said molten polyester to form a solid molded article; and removing
said molded article from said mold; where the polyester 
is obtained by polymerization of dimethylcyclohexane dicarboxylic acid, cyclohexane dimethanol, polytetramethylene ether glycol and branching agent and has a steep melting curve evidenced by a puddling curve slope of -2 to -10."
Election/Restrictions
6.	Claims 1,7, 9, 10, 19 and 20 are allowed.  Therefore, the restriction requirement  as set forth in the Office action mailed on July 14, 2021 for claims 7, 10 and 19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                             
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    
   

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765